DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
The Examiner notes that, since applicant did not affirm the provisional election made without traverse to the restriction requirement of the Office Action dated 04/12/2021, and because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claim 4 has been canceled since the Office Action dated 04/12/2021.

Claims 1-3 and 5-18 are pending.

Drawings
The drawings are objected to because certain elements do not carry descriptive text labels to allow quick identification of the subject matter shown therein (for example: circle/oval-shaped and squared/rectangular-shaped elements in Fig 1-4).  Regardless of there being numeric labels, descriptive text labels would be useful in allowing quick identification of the elements shown in the figures such as, for example, “base station”, “alert disrupt control module”, ect [see MPEP 608.02 Section IX; MPEP 608.02(b) Section II P6.22; and 37 CFR 1.83(a)].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and  6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoufer et al. (US PGPUB 2020/0093312) in view of Wallace (US Patent No. 6,817,757), and further in view of Lion et al. (US PGPUB 2006/0220887).

As per Claim 1, Stoufer et al. teach an apparatus for providing an alert based on a liquid boiling mechanism comprising: 
a probe (Fig 1 Element 120), wherein 
the probe includes a heat sensor (P0067) and a wireless transmitter (P0047), wherein 
the probe is configured to transmit a temperature measurement signal (P0067), and wherein 
the probe is configured to be submerged in a liquid to be heated (P0054); and 
a base unit (Fig 1 Element 118) communicatively coupled to the probe (P0047), wherein 
P0071, 0087, 0091).

Stoufer et al. fail to teach the base unit includes an alert disrupt control, wherein the base unit is configured to deactivate the alert in response to a user action detected on the alert disrupt control.  
However, Wallace teaches a food information monitoring system in which a silence key (i.e. alert disrupt control) is provided and in which, if pressed,  if the audio alarm or any other alarm indication is currently active, then the audio alarm will be silenced or the other alarm deactivated for a predetermined period of time (Fig 6C and Col 22 L 38-43).
Stoufer et al. and Wallace are analogous art because they both disclose temperature sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid boiling alert system (as taught by Stoufer et al.) with a silence key (i.e. alert disrupt control) [as taught by Wallace] in order to provide a user with means to acknowledge/deactivate an ongoing alarm (Wallace Col 22 L 38-43). 

But the combination of Stoufer et al. and Wallace outlined above fails to teach wherein the probe is enclosed by a protective, silicon-based material.
However, Lion et al. teach a food temperature monitoring device in which a silicon-based protective material is provided (P0041, 0054, 0089, 0091, 0147).
as taught by the combination of Stoufer et al. and Wallace) with a silicon-based protective material (as taught by Lion et al.) in order to provide a material that offers a resistance to heat, a high thermal insulation rating and a low thermal inertia (Lion et al. P0089), and which acts as an electrical insulator and a protection against burns (Lion et al. P0091, 0147). 

As per Claim 2, Stoufer et al. in the combination outlined above further teach the apparatus of claim 1 (as described above), wherein the boiling temperature is approximately 100 degrees Celsius (P0067: A person having ordinary skill in the art before the effective filing date of the claimed invention would recognize that 100 degrees Celsius is the boiling temperature of water and, as such, could be used as the taught preset boiling temperature in Stoufer et al.).

As per Claim 3, Stoufer et al. in the combination outlined above further teach the apparatus of claim 1 (as described above), wherein the liquid to be heated includes water (P0035: water heater).

As per Claim 6, Stoufer et al. in the combination outlined above further teach the apparatus of claim 1 (as described above), wherein the base unit is communicatively coupled to the probe with a wire (P0037, 0040, 0098-0099).

As per Claim 7, Lion et al. in the combination outlined above further teach the apparatus of claim 6 (as described above), wherein the wire is covered with the protective material (P0041, 0054, 0089, 0091, 0147).

As per Claim 8, Lion et al. in the combination outlined above further teach the apparatus of claim 6 (as described above), wherein the protective material is configured to secure and protect a connection between the heat sensor and the wire (P0041, 0054, 0089, 0091, 0147).

As per Claim 9, Stoufer et al. in the combination outlined above further teach the apparatus of claim 1 (as described above), wherein the base unit is communicatively coupled to the probe wirelessly (Fig 1 Element 106 and P0037-0038).

As per Claim 10, Wallace in the combination outlined above further teaches the apparatus of claim 1 (as described above), wherein the alert includes one or more of an audible alert and a visual alert (Col 12 L 28-49).

As per Claim 11, Wallace in the combination outlined above further teaches the apparatus of claim 1 (as described above), wherein a power source of the base unit includes one or more disposable batteries or one or more rechargeable batteries (Col 11 L 61 through Col 12 L 27).

As per Claim 12, Stoufer et al. in the combination outlined above further teach the apparatus of claim 1 (as described above), further comprising: a remote unit (Fig 1 Element 116) coupled to the base unit (Fig 1 shows the networked coupling between service platform 116 and computing apparatus 118), wherein the remote unit is configured to emit the alert (P0040, 0042).

As per Claim 13, Stoufer et al. in the combination outlined above further teach the apparatus of claim 12 (as described above), wherein the remote unit is connected to the base unit wirelessly (Fig 1 Element 106 and P0037-0038).

As per Claim 14, Wallace in the combination outlined above further teaches the apparatus of claim 12 (as described above), wherein a power source of the remote unit includes one or more disposable batteries or one or more rechargeable batteries (Col 11 L 61 through Col 12 L 27).

As per Claim 15, Stoufer et al. in the combination outlined above further teach the apparatus of claim 12 (as described above), wherein the remote unit is configured to emit the alert in response to an alert signal received from the base unit (P0040, 0042, 0071, 0087, 0091).

As per Claim 16, Wallace in the combination outlined above further teaches the apparatus of claim 15 (as described above), wherein the remote unit is configured to cease the alert in response to a cease alert signal received from the base unit (Fig 6C and Col 22 L 38-43).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoufer et al. in view of Wallace and Lion et al., as applied to claims 1-3 and 6-16 above, and further in view of Allen (US PGPUB 2015/0194041).

As per Claim 5, the combination of Stoufer et al., Wallace, and Lion et al. outlined above teaches the apparatus of claim 1 (as described above).

The combination of Stoufer et al., Wallace, and Lion et al. outlined above fails to teach wherein the protective material includes a Kevlar based material.
However, Allen teaches a remote temperature monitoring system in which a KEVLAR covering material is used (P0036).
Stoufer et al., Wallace, Lion et al., and Allen are analogous art because they all disclose temperature sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the as taught by the combination of Stoufer et al., Wallace, and Lion et al.) with a KEVLAR-based protective material (as taught by Allen) in order to protect and reinforce elements with heat and environment resistant materials (Allen P0036). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoufer et al. in view of Wallace and Lion et al., as applied to claims 1-3 and 6-16 above, and further in view of Makino et al. (US PGPUB 2010/0294021).

Regarding Claim 17, the claims have limitations similar to those recited in Claims 1 and 12, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Stoufer et al., Wallace, and Lion et al. (as applied to Claims 1 and 12).  Claim 17, however, recites wherein the probe is configured to be submerged in and determine a type of a liquid to be monitored, and wherein the probe automatically ceases to monitor the liquid when removed from the liquid.  However, Lion et al. in the combination outlined above teach that the temperature device comprises a temperature sensor (i.e. probe) to be inserted (i.e. submerged) into a matter that is to be monitored (Lion et al. P0070).  Lion et al. in the combination outlined above additionally state that means are provided to restrict the transmission and reading of the temperature solely to the useful period, this corresponding to the insertion of the sensor 10 into the matter to be monitored (Lion et al. P0121).  This therefore temporarily ensures the energising of the transmitter circuit 7 and of the transducer 8 whilst the sensor 10 is being inserted into the matter to be monitored, thus allowing energy to be consumed from the autonomous supply 6 solely when the sensor is inside the matter to Lion et al. P0128).  Thus, if the probe were to be removed from the liquid being monitored, then, per the teachings of Lion et al., the monitoring would cease as the probe would be de-energized and/or the transmission of readings would stop.

But the combination of Stoufer et al., Wallace, and Lion et al. outlined above fails to teach wherein the probe is configured to determine a type of a liquid to be monitored.
However, Makino et al. teach a fluid identification device which uses at least two liquid type detection parts each of which is equipped with both of a temperature detector and a heating element, selects electrical conduction to any one of the heating elements, and identifies the target fluid based on a fluid temperature detection signal of the temperature detector (Abstract; P0100, 0184, 0477, 0491).
Stoufer et al., Wallace, Lion et al., and Makino et al. are analogous art because they all disclose temperature sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid boiling alert system (as taught by the combination of Stoufer et al., Wallace, and Lion et al.) with temperature-based liquid type identification (as taught by Makino et al.) in order to provide a warning when a wrong liquid type is present (Makino et al. P0006). 

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest wherein “the probe includes a heat sensor and a wireless transmitter both enclosed by a protective, silicon-based material”.
i.  The Examiner respectfully disagrees.  Stoufer et al. state that the capacitive sensor may be configured to measure a temperature (in ° F., ° C., or K) of the liquid in the cooking vessel and transmit the temperature to the processor 202 and store it in the memory 204 (Stoufer et al. P0067).  Moreover, the sensor 120 may then transmit those measurements to the computing apparatus 118. To do so, the sensor may include a wireless transceiver (e.g., BLUETOOTH Low Energy) configured to transmit signals to and receive transmitted signals from the computing apparatus over the WLAN 106 or external network 114 (Stoufer et al. P0067).  As to the silicon-based protective material, Lion et al. teach a food temperature monitoring device in which a silicon-based protective material is provided.  More specifically, Lion et al. state that other preferential characteristics of the temperature monitoring device according to the invention are: a cover of thermal insulating material, thereby creating a thermal shield (Lion et al. P0040) and that the cover is made of silicone (Lion et al. P0041).  Therefore, the Examiner respectfully submits that the prior art of record teaches the argued limitation and that the rejection is, thus, deemed valid and proper.

b.  The prior art of record fails to disclose, teach, or suggest wherein “wherein the probe is configured to be submerged in and determine a type of a liquid to be monitored, and wherein the probe automatically ceases to monitor the liquid when removed from the liquid”.
i.  The Examiner respectfully disagrees.  Lion et al. in the combination outlined above teach that the temperature device comprises a temperature sensor (i.e. probe) to be inserted (i.e. submerged) into a matter that is to be monitored (Lion et al. P0070).  Lion et al. in the combination outlined above additionally state that means are provided to restrict the transmission and reading of the temperature solely to the useful period, this corresponding to the insertion of the sensor 10 into the matter to be monitored (Lion et al. P0121).  This therefore temporarily ensures the energising of the transmitter circuit 7 and of the transducer 8 whilst the sensor 10 is being inserted into the matter to be monitored, thus allowing energy to be consumed from the autonomous supply 6 solely when the sensor is inside the matter to be monitored (Lion et al. P0128).  Thus, if the probe were to be removed from the liquid being monitored, then, per the teachings of Lion et al., the monitoring would cease as the probe would be de-energized and/or the transmission of readings would stop.  As to the type of liquid, this is a newly added limitation for which newly-found prior art has been applied, thus rendering the argument moot.  Therefore, the Examiner respectfully submits that the prior art of record teaches the argued limitation and that the rejection is, thus, deemed valid and proper.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685